Citation Nr: 1736083	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial increased rating for gastroesophageal reflux disease (GERD) with Barrett's esophagus and hiatal hernia currently rated at 10 percent.

2.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to July 1975 and from February 1981 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for peripheral vascular disease of the bilateral lower extremities and granted service connection and assigned a 0 percent rating for GERD with Barrett's esophagus and hiatal hernia, effective August 21, 2009.  

A Notice of Disagreement was received in November 2010.  In July 2012, a Statement of the Case was issued, and, in August of that year, the Veteran filed his substantive appeal (via a VA Form 9).

A July 2012 rating decision increased the disability rating for GERD with Barrett's esophagus and hiatal hernia, from 0 to 10 percent, effective August 21, 2009.  However, as this grant does not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of the hearing is of record.

In December 2014, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disorder was manifested by persistently recurrent epigastric distress, with dysphagia, pyrosis and regurgitation, accompanied by substernal and arm and shoulder pain, productive of considerable impairment of health; and the clinical evidence shows that the disability was productive of severe impairment of health, manifesting in weight loss and melena.

2.  The most probative evidence of record shows that no medical nexus exists between the Veteran's in service symptoms and the Veteran's current peripheral vascular disease of the lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, but no more, for GERD with Barrett's esophagus and hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

2.  The criteria for service connection for peripheral vascular disease of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a May 2010 letter.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for service connection and increased rating.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports, private treatment records and statements of the Veteran.  

The Veteran was afforded VA examinations regarding his GERD/hiatal hernia in April 2015, February 2015, October 2012, and June 2010.  The Veteran was afforded a VA examination regarding his peripheral artery disease in October 2012.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted a physical examination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  Thus, the Board finds these examination reports to be adequate.   See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted in the Introduction, this case was previously remanded in December 2014  in order to obtain updated medical records, an addendum opinion regarding the Veteran's bilateral lower extremity peripheral vascular disease, and a new VA examination for the Veteran's GERD.  Treatment records have since been obtained from both the VA and the Veteran's private provider, and an addendum opinion was provided in February 2015.  The Veteran has been given two VA examinations in February 2015 and April 2015.  The Board finds these examination reports to be adequate.  The examiner reviewed the Veteran's claims file, and was informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinion showed that the examiner considered all relevant evidence of record, including the Veteran's statements.  In light of the foregoing, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. LEGAL CRITERIA 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282   (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay Statements 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. FACTS AND ANALYSIS  

Increased Rating for GERD/Barrett's Esophagus/Hiatal Hernia

The Veteran contends that his service-connected hiatal hernia/Barrett's Esophagus/ GERD warrants an initial compensable rating in excess of 10 percent.  The Veteran's hiatal hernia/Barrett's Esophagus/GERD may be rated pursuant to DC 7346 for disabilities of the digestive system.  38 C.F.R. § 4.114 , DC 7346 (2016).

Under DC 7346 for hernia hiatal, the minimum 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  Id.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id. The maximum 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.
The Veteran's symptoms include symptoms productive of considerable impairment of health, symptom combinations productive of severe impairment of health, persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain in the arm and shoulder, sleep disturbance caused by esophageal reflux, and episodes of nausea and vomiting.  The Veteran has had 3 separate episodes of melena, has lost 20 pounds in the past two years, and has missed over 40 days of work in the last year because of GI bleeding or appointments.  See VA Medical Treatment records and letter from the Veteran's treating VA Physician, Doctor S.U. from December 2012; the February 2015 VA examination report; and the April 2015 DBQ.  Based on this evidence, the Board finds that the Veteran's hiatal hernia/Barrett's Esophagus/GERD more nearly approximates the criteria contemplated by the maximum 60 percent rating, under DC 7346.  As such, a 60 percent disability rating is warranted.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate. The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected hiatal hernia/Barrett's Esophagus/GERD.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's hiatal hernia/Barrett's Esophagus/GERD symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 60 percent rating.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from hiatal hernia/ Barrett's Esophagus/GERD with the pertinent schedular criteria does not show that his service-connected hiatal hernia/Barrett's Esophagus/GERD presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2016).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's hiatal hernia/ Barrett's Esophagus/GERD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately describe or reflect his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Service Connection for Peripheral Vascular Disease 

Service treatment records show that the Veteran was treated for a possible left quadriceps strain in July 1985.  Following a motorcycle accident in July 1987, the Veteran also received treatment for sciatica and radicular symptoms of the lower extremities in January 1993, January 1994, April 1994, August 1994, December 1994, and January 1995.  During the Veteran's separation examination in January 1998, the Veteran reported having swollen or painful joints and cramps in his legs.  His family history was notable for his father losing his legs due to poor circulation.  

Post-service VA and private medical treatment records show that the Veteran received intermittent treatment for peripheral vascular disease of the bilateral lower extremities, starting in June 2005.  The Veteran underwent an October 2012 VA examination in order to determine whether his peripheral vascular disease was related to his period of service.  He reported the date of onset of his disability as 1993 to 1994.  He indicated that he had generalized bilateral lower extremity pain during physical training while in service.  

After review of the claims file and examination of the Veteran, the October 2012  VA examiner diagnosed the Veteran with peripheral vascular disease of the bilateral lower extremities.  The examiner noted this was a new diagnosis for the condition of the lower extremities and that it was never mentioned in any of the Veteran's service treatment or medical records.  He also found that it was most likely the cause of the Veteran's bilateral lower extremity numbness, tingling, ache, and cold feet.  The examiner also explained that although the Veteran's diagnosis of herniated disc contributed to the pain in the lower extremities, the symptoms associated with it were different in nature than what the Veteran described for his peripheral vascular disease.  The examiner also noted that the Veteran had been a 40 pack per year smoker, which was the number one risk factor for peripheral vascular disease.  The examiner opined that the Veteran's peripheral vascular disease was less likely than not related to service, and more likely than not related to the Veteran's prior smoking history.  

The Veteran testified at his June 2013 hearing before the Board that he was diagnosed with peripheral vascular disease in the Fall of 2009; his physician informed him that due to the severity of the disease as reflected by the testing, his disability must have started a lot earlier.  The Veteran also reported that his lumbar sciatica symptoms started in his back and would radiate down to his lower extremities.  However, he indicated that with his peripheral vascular disease, he would experience symptoms that started in his calves and radiate down to his ankles and sometimes radiate up his thighs.  He maintained that he experienced these symptoms starting in his calves since 1994.  

Records from Indiana Vascular Surgeons from Dr. R.K.A. dated July 2005 indicate that the Veteran had a diagnosis of peripheral vascular disease in 2005, and that the Veteran reported symptoms of pain in his calves when walking for approximately two years prior to the July 2005 visit.  

The Veteran was afforded a vascular consult in February 2014, in which the VA provider opined that the Veteran's peripheral vascular disease was less likely than not related to service, and more likely than not related to the Veteran's prior smoking history.  The examiner's addendum opinion states that the in-service reports of lower extremity pain are attributable to causes other than peripheral vascular disease, to include a July 1985 left quadriceps strain, a July 1987 motorcycle accident and pain in the left thigh and right knee with bruising from the accident noted, back pain in January 1995 with bilateral lower extremity pain sciatica symptoms, January 1994 low back pain with sciatica symptoms, a December 1994 diagnosis of low back pain with sciatica, and a separation exam in February 1998 noting a history of low back and right knee pain.  The examiner concluded that it is less likely the episodes where the Veteran was seen for pain in the legs were due to peripheral vascular disease, as the visits where a result of an accident and injury resulting in bruising of the lower extremities, along with sciatica radicular symptoms for the low back for which the Veteran is also service connected.  The provider also cited a vascular surgery note, which states that the Veteran's current symptoms may also be the result of medication side effects.  

In the February 2015 addendum opinion, the VA examiner referenced the Veteran's 2014 vascular examination, and again opined that the Veteran's peripheral vascular disease was less likely than not incurred in or caused by service because the pain is out of proportion to the findings and previous vascular examination, and that the symptoms may be a result of medication side effects.  

The VA examiner's opinion was based upon a review of the Veteran's claims file and a previous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  The Board assigns this opinion great probative weight, as it was based upon an examination of the Veteran and his record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board has considered the Veteran's own opinion that his peripheral vascular disease manifested during or was caused by service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

While the Veteran is competent to report that he has radiating pain in his lower extremities and to report on symptoms experienced through the years since service, he is not competent to ascribe this pain to a particular diagnosis as medically complex as peripheral vascular disease or, in turn, relate it to his military service.  Therefore, the most probative evidence establishes that the Veteran's peripheral vascular disease manifested many years after the Veteran's separation from service and it is not otherwise etiologically related to service.  Accordingly, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to a higher initial rating of 60 percent for gastroesophageal reflux disease with Barrett's esophagus and hiatal hernia is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


